DETAILED ACTION
	Claims 1-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/21 has been considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because descriptive labels other than numerical are needed for figures 1-2 element 100.  See 37 CFR 1.84(o).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a scan test in an integrated circuit.
The claimed invention (claim 1 as representative of the independent claims) recites in part
“… a test input pin configured to receive a test input signal; 
a test output pin configured to provide a test output signal as a function of the test input signal; 
a set of scan registers, wherein the scan registers in the set of scan registers are selectively coupled to either the combinational circuit block or to one another so as to form a scan chain of scan registers serially coupled between the test input pin and the test output pin, wherein the scan registers in the set of scan registers are clocked by a clock signal; and 
at least one input register coupled between the test input pin and a first scan register of said scan chain, wherein the at least one input register is clocked by an inverted replica of said clock signal.”
The prior arts of record teach:
	US 4,931,722 to Stoica teach an on chip maintenance test system with an input register and switching means for selectively connecting the inputs to the circuit units between the input pins or the input register. At least some of the flip flops are operable in either a test mode or a normal operating mode, and flip flops have inverted clock signals.
H. Kim, et al. "A Built-In Self-Test scheme for high speed I/O using cycle-by-cycle edge control,” teach rising and falling edge positions of generated patterns which are controlled independently during every cycle. The ATE provides the codes for controlling the edge positions, and an embedded counter generates the control codes. The control of rising and falling clock edges is used for systems with Double- Data Rate (DDR) interfaces.
US 2010/0153796 to Rachapalli teach a chain of serially coupled clocked circuits. In a one mode of operation, a first set of the clocked circuits toggle in response to the rising edge of the clock signal and a second set of the clocked circuits toggle in response to a falling edge of the clock signal.
US 9,599,672 to Abhishek et al teach a scan chain having dual-edge triggered scannable flip flops where bits of the test pattern received from the tester are aligned to either falling edges or rising edges of the test clock.
US 11,137,448 to Whetsel teach a scan register and a shadow instruction register that are coupled to the TDI input and that are selectively coupled to the TDO output. Also a shadow state machine that is coupled to the shadow TCK input, which changes states upon a falling edge of a clock signal on the shadow TCK lead.
However, the prior arts fail to teach the input register using a different edge than the output register and the additional claimed specifics of the independent claims. As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-13 will be allowable over the prior arts of record once the corrections to the drawings are made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
This application is in condition for allowance except for the following formal matters: 
See drawing objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111